MEMORANDUM **
Gonzalo Figueroa-Heuza, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s denial of his application for asylum and withholding of deportation. Because transitional rules apply, we have jurisdiction under 8 U.S.C. § 1105a(a). Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997). We review for substantial evidence factual determinations concerning a petitioner’s eligibility for asylum, and must uphold them unless the evidence compels a contrary result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
We conclude that substantial evidence supports the BIA’s determination that Figueroa-Heuza failed to establish past or well-founded fear of future persecution on account of an actual or imputed political opinion. See Arriaga-Barrientos v. INS, 937 F.2d 411, 413-14 (9th Cir.1991).
Figueroa-Heuza, in failing to qualify for asylum, necessarily failed to satisfy the more stringent standard for withholding of deportation. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.